DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
Receiving, An electronic control module of a compactor configured to in clam 7; An electronic control module to map in claim 14; An electronic control module configured to in claim 15; An electronic control module is configured to in claim 16; An electronic control module is configured to in claim 17; An electronic control module is configured to in claim 18; An electronic control module when processing in claim 19;
An electronic control module when performing the action in claim 20; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 2 – 7, and 16 – 20 are interpreted under 35 U.S.C. 112 (f) due to dependency of claims 1 and 13 and for similar reasons as discussed above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 – 6, 8, and 10 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Birken et al. (Publication: US 2017/0115114 A1) in view of Chintalapoodi et al. (Publication: US 2017/0269729 A1).

Regarding claim 1, Birken discloses a method, comprising ([0025] - Fig. 1, a roaming sensor system includes methods): 
receiving, by a processor, imaging data of a ground surface of a section of ground material that is captured by a spectral reflectance sensor ( [0045], [0062] A, radar, (FIG. 12A) was used to collect images of road and bridge deck surfaces, control center receives the image data provided by the radar. ); 
receiving, by the processor, a ground penetrating radar (GPR) measurement associated with the section of ground material ([0058] - the GPR sensing system is able to determine the layer thickness Di of the roadway and bridge deck layers and their electromagnetic properties e\, a.sub.h and u.i, as indicated in FIG. 8B, and map subsurface moisture, corrosion, and subsurface defects such as voids. Each GPR time trace contains reflections or lack of reflections for each change in electromagnetic properties, which is measuring moisture, corrosion, and subsurface defects such as voids by analyzing the collected GPR trace.

    PNG
    media_image1.png
    88
    450
    media_image1.png
    Greyscale

[0043] “configuration messages between the main processor and the control center (see FIG. 3) and for the transmission of data that require real-time analysis (e.g. detection of black ice with the mm-wave radar).”
Thus dry or wet, moisture, are determined with Concrete, Asphalt, type of material via control center, see Fig. 11.
Thus dry or wet, moisture, are determined with Concrete, Asphalt, type of material via control center, see Fig. 11.); 
Determining, by the processor and based on adjusting the GPR measurement, a density measurement of the section of ground material (
[0007] - a control center that manages data analysis and preparation of maps, charts, and other useful end products. 
[0045] - control center, can issue instructions to one or more vehicles.
 [0058] - as indicated in FIG. 8B, and map subsurface moisture. Each GPR time trace contains reflections or lack of reflections for each change in electromagnetic properties, which is an indirect measurement of moisture by analyzing the collected GPR trace. The analysis of those traces alone or in groups reveals such properties as the pavement layer thickness' D.sub.i(x.sub.j) of the i-th layer at any given position x.sub.j along the travelling path of the GPR channel, the dielectric constant ∈.sub.i, the conductivity σ.sub.i and the magnetic permeability μ.sub.i of the i-th pavement layer at any given measurement location xj. Fig. 11 shows the second of ground material.); 
section of ground material ([0061] – “FIG. 11 shows the reflection responses obtained from various type of pavement test cases. Thus dry or wet, moisture, are determined with Concrete, Asphalt, type of material, see Fig. 11.).
Birken does not however Chintalapoodi does disclose
Adjusting, by the processor and based on the moisture measurement, the [[GPR]] measurement ([0017] - Moisture detection involves determining a presence of moisture based on indicators in a capacitive image, size on the surface sensing region, void, perform by a processor [0042].
[0086] - FIG. 9 shows a consecutive set of the same portion of a capacitive image for mitigating the effects of moisture. Image Portion A (902) shows an original contiguous region (shown with black fill) prior to mitigating the effects of moisture. As shown, the original contiguous region is concave. Image Portion B (904) shows pixels that will be removed by erosion of the contiguous region. In particular, the adjacent neighbors of each pixel is determined and only pixels having all adjacent neighbors present remains in the portion of the capacitive image. The black fill in Image Portion B (904) indicates the pixels to be removed while the patterned fill indicates the pixels that remain. Image Portion C (906) shows the result after the erosion is performed this the data is adjusted based on the moisture this through adjustment, the density can be indicated. 
The capacitive image is adjusted based on the size on the surface sensing region, void, of moisture measurement.);
determining, by the processor and based on the imaging data, a moisture measurement associated with an amount of moisture on the ground surface (Fig. 2 shows the density of the region. [0053] Each box in FIG. 2 is a capacitive pixel (204) in the capacitive image (200) in which a measurement may be acquired. Pixels having measurements that do not satisfy a detection threshold are shown with white fill. The detection threshold is a threshold value or set of values by which an input object may be detected. The detection threshold may be a minimum, maximum or other value depending on the type of measurement values. Pixels having measurements that do not satisfy a detection threshold are shown with white fill. Pixels having measurements that do satisfy a detection threshold are shown with black fill. So determination is made with a threshold); 
a density measurement of the section (Fig. 2 shows the density of the region. [0053] Each box in FIG. 2 is a capacitive pixel (204) in the capacitive image (200) in which a measurement may be acquired. Pixels having measurements that do not satisfy a detection threshold are shown with white fill. The detection threshold is a threshold value or set of values by which an input object may be detected. The detection threshold may be a minimum, maximum or other value depending on the type of measurement values. Pixels having measurements that do not satisfy a detection threshold are shown with white fill. Pixels having measurements that do satisfy a detection threshold are shown with black fill. So it shows the density, with black fill, in the region.); and 
providing, by the processor, the density measurement to indicate a density of the section ([0086] - FIG. 9 shows a consecutive set of the same portion of a capacitive image for mitigating the effects of moisture. Image Portion A (902) shows an original contiguous region (shown with black fill) prior to mitigating the effects of moisture. As shown, the original contiguous region is concave. Image Portion B (904) shows pixels that will be removed by erosion of the contiguous region. In particular, the adjacent neighbors of each pixel is determined and only pixels having all adjacent neighbors present remains in the portion of the capacitive image. The black fill in Image Portion B (904) indicates the pixels to be removed while the patterned fill indicates the pixels that remain. Image Portion C (906) shows the result after the erosion is performed this the data is adjusted based on the moisture this through adjustment, the density can be indicated. 
[0049], the methods above are processed by the processors.) . 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Birken with determining, by the processor and based on the imaging data, a moisture measurement associated with an amount of moisture on the ground surface; a density measurement of the section; and providing, by the processor, the density measurement to indicate a density of the section as taught by Chintalapoodi. The motivation for doing is to process more efficiently as taught by Chintalapoodi. 

Regarding claim 3, Birken in view of Chintalapoodi disclose all the limitation of claim 1 .
Birken discloses a presence of a liquid on the ground surface ([0058] – The GPR antenna array 230 (transmitter-receiver pair) is mounted beneath the vehicle. The GPR sensing system is able to determine the layer thickness Di of the roadway and bridge deck layers and their electromagnetic properties e\, a.sub.h and u.i, as indicated in FIG. 8B, and map subsurface moisture. Moisture is a form of liquid on the group surface.).
Birken do not however Chintalapoodi discloses
processing the imaging data to identify a set of pixels of the imaging data that individually has a value that is representative of a presence of a liquid ([0054], Fig. 2 shows a set of pixels and whether moisture is present, liquid. 
the capacitive image (202) may include one or more contiguous regions (e.g., contiguous region X (206), contiguous region Y (208)). A contiguous region is a connected section of the sensing region in which each measurement in the connected section satisfies a threshold. In other words, the property of being contiguous refers to being adjoining or connected directly or indirectly by measurement values satisfying the same criteria (e.g., satisfying the detection threshold). The size, shape, and measurement values in the contiguous region may be affected by moisture as well as the shape, size, and positioning of input objects in the sensing region. 
One indicator of moisture is the concavity of the contiguous region. A concave shape is a shape in which a line segment connecting two points on the shape has at least one portion that is not on the shape. One or more embodiments analyze the contiguous regions and determine whether moisture is present.), and 
determining the moisture measurement based on at least one of: a quantity of the set of pixels, or a percentage of the set of pixels ([0054], Fig. 2 shows a set of pixels and whether moisture is present, liquid. 
The size, shape, and measurement values in the contiguous region may be affected by moisture as well as the shape, size, and positioning of input objects in the sensing region. 
One indicator of moisture is the concavity of the contiguous region. A concave shape is a shape in which a line segment connecting two points on the shape has at least one portion that is not on the shape. One or more embodiments analyze the contiguous regions and determine whether moisture is present so it’s a size, quantity of the set of pixels is being determined.). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Birken in view of Chintalapoodi with processing the imaging data to identify a set of pixels of the imaging data that individually has a value that is representative of a presence of a liquid, and determining the moisture measurement based on at least one of: a quantity of the set of pixels, or a percentage of the set of pixelsas taught by Chintalapoodi. The motivation for doing is to process more efficiently as taught by Chintalapoodi. 

Regarding claim 4, Birken in view of Chintalapoodi disclose all the limitation of claim 3 .
Chintalapoodi discloses wherein the individual values are representative of an amount of the liquid on the ground surface ([0054], Fig. 2 shows a set of pixels and whether moisture is present, liquid. 
The size, shape, and measurement values in the contiguous region may be affected by moisture as well as the shape, size, and positioning of input objects in the sensing region. 
One indicator of moisture is the concavity of the contiguous region. A concave shape is a shape in which a line segment connecting two points on the shape has at least one portion that is not on the shape. One or more embodiments analyze the contiguous regions and determine whether moisture is present so it’s a size, quantity of the set of pixels is being determined.). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Birken in view of Chintalapoodi with wherein the individual values are representative of an amount of the liquid on the ground surfaceas taught by Chintalapoodi. The motivation for doing is to process more efficiently as taught by Chintalapoodi. 

	Regarding claim 5, Birken in view of Chintalapoodi disclose all the limitation of claim 1 .
Birken discloses wherein the moisture measurement is determined based on a type of material on the ground surface or a type of material in the section of ground material ([0061] – “FIG. 11 shows the reflection responses obtained from various type of pavement test cases. Since ice has a lower dielectric constant than either dry pavement or wet pavement, the reflected signal intensity from ice is lower than from pavement. Dry asphalt and dry concrete yielded similar lower responses in the range of 7.2 to 9.2 on an unnormalized scale, while newly wetted asphalt and concrete have reflection responses in the range of 15.1 to 15.6, approximately 60% greater than the dry surfaces. When water was allowed to drain for three minutes, the reflection response reduced to 12.1, which is about 30% above the dry response. Since the radar works with very high frequency microwaves, 24 Ghz or higher, as little as two millimeters of ice will generate a measurable response, assuming that the resolution is a quarter wavelength in the media that the wave travels in.”
Thus dry or wet, moisture, are determined with Concrete, Asphalt, type of material, see Fig. 11.) . 

Regarding claim 6, Birken in view of Chintalapoodi disclose all the limitation of claim 1 .
Birken discloses wherein the GPR measurement includes a void measurement associated with a void within a subsurface of the section of ground material ([0058] – The GPR antenna array 230 (transmitter-receiver pair) is mounted beneath the vehicle. The GPR sensing system is able to determine the layer thickness Di of the roadway and bridge deck layers and their electromagnetic properties e\, a.sub.h and u.i, as indicated in FIG. 8B, and map subsurface moisture, corrosion, and subsurface defects such as voids. Each GPR time trace contains reflections or lack of reflections for each change in electromagnetic properties, which is an indirect measurement of moisture, corrosion, and subsurface defects such as voids by analyzing the collected GPR trace. The analysis of those traces alone or in groups reveals such properties as the pavement layer thickness' D.sub.i(x.sub.j) of the i-th layer at any given position x.sub.j along the travelling path of the GPR channel, the dielectric constant ∈.sub.i, the conductivity σ.sub.i and the magnetic permeability μ.sub.i of the i-th pavement layer at any given measurement location xj. ). 

	Regarding claim 8, Birken discloses a ground penetrating radar (GPR) device, comprising ([0025, [0028] - Fig. 1, a roaming sensor system includes GPR sybsystem.): 
a memory; and a processor, communicatively coupled to the memory, configured to ([0034], [0038], Fig. 3 - memory, a processor coupled to control center.): 
moisture on a ground surface of a section of ground material ([0058] – Each GPR time trace contains reflections or lack of reflections for each change in electromagnetic properties, which is an indirect measurement of moisture. ); 
determine a GPR measurement associated with the section of ground material ([0058] - the GPR sensing system is able to determine the layer thickness Di of the roadway and bridge deck layers and their electromagnetic properties e\, a.sub.h and u.i, as indicated in FIG. 8B, and map subsurface moisture, corrosion, and subsurface defects such as voids. Each GPR time trace contains reflections or lack of reflections for each change in electromagnetic properties, which is measuring moisture.

    PNG
    media_image1.png
    88
    450
    media_image1.png
    Greyscale
); 
process the GPR measurement ([0058] - the GPR sensing system is able to determine, and then map subsurface moisture, corrosion, and subsurface defects such as voids.); 
provide information associated with the section of ground material based on the adjusting the GPR measurement ([0058] - as indicated in FIG. 8B, and map subsurface moisture. Each GPR time trace contains reflections or lack of reflections for each change in electromagnetic properties, which is an indirect measurement of moisture by analyzing the collected GPR trace. The analysis of those traces alone or in groups reveals such properties as the pavement layer thickness' D.sub.i(x.sub.j) of the i-th layer at any given position x.sub.j along the travelling path of the GPR channel, the dielectric constant ∈.sub.i, the conductivity σ.sub.i and the magnetic permeability μ.sub.i of the i-th pavement layer at any given measurement location xj. Fig. 11 shows the second of ground material.); and
section of ground material ([0061] – “FIG. 11 shows the reflection responses obtained from various type of pavement test cases. Thus dry or wet, moisture, are determined with Concrete, Asphalt, type of material, see Fig. 11.).
Birken does not however Chintalapoodi does disclose
provide density information associated with the section (Fig. 2 shows the density of the region. [0053] Each box in FIG. 2 is a capacitive pixel (204) in the capacitive image (200) in which a measurement may be acquired. Pixels having measurements that do not satisfy a detection threshold are shown with white fill. The detection threshold is a threshold value or set of values by which an input object may be detected. The detection threshold may be a minimum, maximum or other value depending on the type of measurement values. Pixels having measurements that do not satisfy a detection threshold are shown with white fill. Pixels having measurements that do satisfy a detection threshold are shown with black fill. So it shows the density, with black fill, in the region.)
receive a moisture measurement associated with an amount of moisture ([0017] - Moisture detection involves determining a presence of moisture based on indicators in a capacitive image.
 [0053] - Each box in FIG. 2 is a capacitive pixel (204) in the capacitive image (200) in which a measurement may be acquired, received. Pixels having measurements that do not satisfy a detection threshold are shown with white fill. Pixels having measurements that do satisfy a detection threshold are shown with black fill. So determination is made with a threshold, amount of moisture.);
     adjust … based on the moisture measurement to account for the amount of moisture([0053] - Each box in FIG. 2 is a capacitive pixel (204) in the capacitive image (200) in which a measurement may be acquired, received. Pixels having measurements that do not satisfy a detection threshold are shown with white fill. The detection threshold is a threshold value or set of values by which an input object may be detected. The detection threshold may be a minimum, maximum or other value depending on the type of measurement values. Pixels having measurements that do not satisfy a detection threshold are shown with white fill. Pixels having measurements that do satisfy a detection threshold are shown with black fill. So determination is made with a threshold, amount.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Birken in view of Chintalapoodi with provide density information associated with the section ; receive a moisture measurement associated with an amount of moisture ; process… based on the moisture measurement to account for the amount of moisture as taught by Chintalapoodi. The motivation for doing is to process more efficiently as taught by Chintalapoodi. 


	Regarding claim 10, Birken in view of Chintalapoodi disclose all the limitation of claim 8 .
Birken discloses wherein the GPR measurement includes at least one of: a void measurement associated with a void within a subsurface of the section of ground material ([0058] – “The GPR antenna array 230 (transmitter-receiver pair) is mounted beneath the vehicle. The GPR sensing system is able to determine the layer thickness Di of the roadway and bridge deck layers and their electromagnetic properties e\, a.sub.h and u.i, as indicated in FIG. 8B, and map subsurface moisture, corrosion, and subsurface defects such as voids. Each GPR time trace contains reflections or lack of reflections for each change in electromagnetic properties, which is an indirect measurement of moisture, corrosion, and subsurface defects such as voids by analyzing the collected GPR trace. The analysis of those traces alone or in groups reveals such properties as the pavement layer thickness' D.sub.i(x.sub.j) of the i-th layer at any given position x.sub.j along the travelling path of the GPR channel, the dielectric constant ∈.sub.i, the conductivity σ.sub.i and the magnetic permeability μ.sub.i of the i-th pavement layer at any given measurement location xj.) , or a material measurement associated with an amount of ground material within the section of ground material.
 
Regarding claim 11, Birken in view of Chintalapoodi disclose all the limitation of claim 8 .
Birken discloses wherein the void measurement is associated with a void within a subsurface of the section of ground material ([0058] – The GPR antenna array 230 (transmitter-receiver pair) is mounted beneath the vehicle. The GPR sensing system is able to determine the layer thickness Di of the roadway and bridge deck layers and their electromagnetic properties e\, a.sub.h and u.i, as indicated in FIG. 8B, and map subsurface moisture, corrosion, and subsurface defects such as voids. Each GPR time trace contains reflections or lack of reflections for each change in electromagnetic properties, which is an indirect measurement of moisture, corrosion, and subsurface defects such as voids by analyzing the collected GPR trace. The analysis of those traces alone or in groups reveals such properties as the pavement layer thickness' D.sub.i(x.sub.j) of the i-th layer at any given position x.sub.j along the travelling path of the GPR channel, the dielectric constant ∈.sub.i, the conductivity σ.sub.i and the magnetic permeability μ.sub.i of the i-th pavement layer at any given measurement location xj.); and
determine the density of the section of ground material ([0056] - In FIG. 7, probability density function (PDF), normal pavement showed a narrow peak of PDF at low voltage, whereas “abnormal” pavement (i.e., pavement containing any of a variety of defects) showed multiple peaks of PDF distributed at high voltage.).
GPR measurement (([0058] – The GPR antenna array 230 (transmitter-receiver pair) is mounted beneath the vehicle. The GPR sensing system is able to determine the layer thickness Di of the roadway and bridge deck layers and their electromagnetic properties e\, a.sub.h and u.i, as indicated in FIG. 8B).
Birken discloses void as stated above.
Chintalapoodi does disclose
adjust a void measurement associated with the [[GPR]] measurement based on the moisture measurement ([0017] - Moisture detection involves determining a presence of moisture based on indicators in a capacitive image, size on the surface sensing region, void.
[0086] - FIG. 9 shows a consecutive set of the same portion of a capacitive image for mitigating the effects of moisture. Image Portion A (902) shows an original contiguous region (shown with black fill) prior to mitigating the effects of moisture. As shown, the original contiguous region is concave. Image Portion B (904) shows pixels that will be removed by erosion of the contiguous region. In particular, the adjacent neighbors of each pixel is determined and only pixels having all adjacent neighbors present remains in the portion of the capacitive image. The black fill in Image Portion B (904) indicates the pixels to be removed while the patterned fill indicates the pixels that remain. Image Portion C (906) shows the result after the erosion is performed this the data is adjusted based on the moisture this through adjustment, the density can be indicated. 
The capacitive image is adjusted based on the size on the surface sensing region, void, of moisture measurement.), 
determine … based on the adjusted void measurement ( [0086] FIG. 9 shows a consecutive set of the same portion of a capacitive image for mitigating the effects of moisture. Image Portion A (902) shows an original contiguous region (shown with black fill) prior to mitigating the effects of moisture. As shown, the original contiguous region is concave. Image Portion B (904) shows pixels that will be removed by erosion of the contiguous region. In particular, the adjacent neighbors of each pixel is determined and only pixels having all adjacent neighbors present remains in the portion of the capacitive image. The black fill in Image Portion B (904) indicates the pixels to be removed while the patterned fill indicates the pixels that remain. Image Portion C (906) shows the result after the erosion is performed. 
As shown, only the patterned filled pixels remain, determined, which each have all adjacent neighbors based on the adjusted result as stated above.). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Birken in view of Chintalapoodi with adjust a void measurement associated with the [[GPR]] measurement based on the moisture measurement, determine … based on the adjusted void measurement as taught by Chintalapoodi. The motivation for doing is to process more efficiently as taught by Chintalapoodi. 

Regarding claim 12, Birken in view of Chintalapoodi disclose all the limitation of claim 8 .
	Birken discloses a radar signal reflected from the section of ground material ([0061], Fig, 11 - [0061] FIG. 11 shows the reflection signal responses of an area obtained from various pavements with radar detection.);
Section of ground material that is generated from a signal([0061], Fig, 11 - [0061] FIG. 11 shows the reflection signal responses of an area obtained from various pavements with radar detection.).
Chintalapoodi discloses adjust subsurface imaging data of the section 
([0086] - FIG. 9 Image Portion B (904) shows pixels that will be removed by erosion of the contiguous region. The black fill in Image Portion B (904) indicates the pixels to be removed while the patterned fill indicates the pixels that remain. Image Portion C (906) shows the result after the erosion is performed this the data is adjusted. Furthermore, ), 
wherein the subsurface imaging data is adjusted based on the moisture measurement ( [0037], [0086] - FIG. 9 shows a consecutive set of the same portion of a capacitive image for mitigating the effects of moisture by a processor. Image Portion A (902) shows an original contiguous region (shown with black fill) prior to mitigating the effects of moisture. As shown, the original contiguous region is concave. Image Portion B (904) shows pixels that will be removed by erosion of the contiguous region. In particular, the adjacent neighbors of each pixel is determined and only pixels having all adjacent neighbors present remains in the portion of the capacitive image. The black fill in Image Portion B (904) indicates the pixels to be removed while the patterned fill indicates the pixels that remain. Image Portion C (906) shows the result after the erosion is performed this the data is adjusted based on the moisture.). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Birken in view of Chintalapoodi with adjust subsurface imaging data of the section, wherein the subsurface imaging data is adjusted based on the moisture measurement as taught by Chintalapoodi. The motivation for doing is to process more efficiently as taught by Chintalapoodi. 

Regarding claim 13, Birken in view of Chintalapoodi disclose all the limitation of claim 8 .
Birken discloses imaging data of the section of ground material, or a density measurement of the section of ground material ([0056] Yet another quantitative analysis method that was used is the calculation of probability density function (PDF), which shows features that can used to identify abnormal pavement for further evaluation (see FIG. 7). PDF is the recurrence probability density as a function of the investigated variable, which is voltage output of the air pressure from the microphone. The probability density is a statistics term that indicates how often a value recurs in comparison with all observed values. A description of the mathematic principle of PDF can be found in text books, including Rohatgi, V. K., “An Introduction to Probability and Statistics”, Wiley-Interscience (2000); and Montgomery, Douglas. C. and Runger, George C, “Applied Statistics and Probability for Engineers”, Wiley (2002). In FIG. 7, normal pavement showed a narrow peak of PDF at low voltage, whereas “abnormal” pavement (i.e., pavement containing any of a variety of defects) showed multiple peaks of PDF distributed at high voltage.). 

Regarding claim 14, Birken in view of Chintalapoodi disclose all the limitation of claim 8 .
Birken discloses at least one of: a display of a user interface, an electronic control module, or a geolocation system configured to map densities of multiple sections of ground material at a work site ([0053], [0056] – TEAS system calculates the calculation of probability density function (PDF), which shows features that can used to identify abnormal pavement for further evaluation (see FIG. 7). PDF is the recurrence probability density as a function of the investigated variable, which is voltage output of the air pressure from the microphone.. In FIG. 7, normal pavement showed a narrow peak of PDF at low voltage, whereas “abnormal” pavement (i.e., pavement containing any of a variety of defects) showed multiple peaks of PDF distributed at high voltage thus “map” can be read on..). 

Regarding claim 15, Birken discloses a system may include: ([0025] - Fig. 1, a roaming sensor system includes )
a spectral reflectance sensor ([0025] - a sensor subsystem, radar); 
a ground penetrating radar ([0028] – GPR sybsystem) device; 
and an electronic control module configured to ([0025] - control center 60): 
cause the spectral reflectance sensor to provide imaging data of a ground surface of a section of ground material ([0062] A video-based surface sensing system, radar, (FIG. 12A) was used to collect images of road and bridge deck surfaces.); 
determine a moisture measurement on the ground surface cause the GPR device to provide a GPR measurement associated with the section of ground material ([0058] - the GPR sensing system is able to determine the layer thickness Di of the roadway and bridge deck layers and their electromagnetic properties e\, a.sub.h and u.i, as indicated in FIG. 8B, and map subsurface moisture, corrosion, and subsurface defects such as voids. Each GPR time trace contains reflections or lack of reflections for each change in electromagnetic properties, which is measuring moisture, corrosion, and subsurface defects such as voids by analyzing the collected GPR trace.

    PNG
    media_image1.png
    88
    450
    media_image1.png
    Greyscale
); 
determine, based on adjusting the GPR measurement, a density of the section of ground material ([0058] – “the GPR antenna array 230 (transmitter-receiver pair) is mounted beneath the vehicle. The GPR sensing system is able to determine the layer thickness Di of the roadway and bridge deck layers and their electromagnetic properties e\, a.sub.h and u.i, as indicated in FIG. 8B, and map subsurface moisture, corrosion, and subsurface defects such as voids. Each GPR time trace contains reflections or lack of reflections for each change in electromagnetic properties, which is an indirect measurement of moisture, corrosion, and subsurface defects such as voids by analyzing the collected GPR trace. The analysis of those traces alone or in groups reveals such properties as the pavement layer thickness' D.sub.i(x.sub.j) of the i-th layer at any given position x.sub.j along the travelling path of the GPR channel, the dielectric constant ∈.sub.i, the conductivity σ.sub.i and the magnetic permeability μ.sub.i of the i-th pavement layer at any given measurement location xj”
layer thickness, density, is measured based on the GPR trace and moisture, corrosion and subsurface defects.

    PNG
    media_image1.png
    88
    450
    media_image1.png
    Greyscale
) ;
section of ground material ([0061] – “FIG. 11 shows the reflection responses obtained from various type of pavement test cases. Thus dry or wet, moisture, are determined with Concrete, Asphalt, type of material, see Fig. 11.).
Birken does not however Chintalapoodi does disclose
Adjust, based on the moisture measurement, the [[GPR]] measurement ([0017] - Moisture detection involves determining a presence of moisture based on indicators in a capacitive image, size on the surface sensing region, void, perform by a processor [0042].
[0086] - FIG. 9 shows a consecutive set of the same portion of a capacitive image for mitigating the effects of moisture. Image Portion A (902) shows an original contiguous region (shown with black fill) prior to mitigating the effects of moisture. As shown, the original contiguous region is concave. Image Portion B (904) shows pixels that will be removed by erosion of the contiguous region. In particular, the adjacent neighbors of each pixel is determined and only pixels having all adjacent neighbors present remains in the portion of the capacitive image. The black fill in Image Portion B (904) indicates the pixels to be removed while the patterned fill indicates the pixels that remain. Image Portion C (906) shows the result after the erosion is performed this the data is adjusted based on the moisture this through adjustment, the density can be indicated. 
The capacitive image is adjusted based on the size on the surface sensing region, void, of moisture measurement.); 
perform an action associated with the density of the section (Fig. 2 shows the density of the region. [0053] Each box in FIG. 2 is a capacitive pixel (204) in the capacitive image (200) in which a measurement may be acquired. Pixels having measurements that do not satisfy a detection threshold are shown with white fill. The detection threshold is a threshold value or set of values by which an input object may be detected. The detection threshold may be a minimum, maximum or other value depending on the type of measurement values. Pixels having measurements that do not satisfy a detection threshold are shown with white fill. Pixels having measurements that do satisfy a detection threshold are shown with black fill. So it shows the density, with black fill, in the region.); 
determine a moisture measurement associated with an amount of moisture that is represented in the imaging data (Fig. 2 shows the density of the region. [0053] - Each box in FIG. 2 is a capacitive pixel (204) in the capacitive image (200) in which a measurement may be acquired. Pixels having measurements that do not satisfy a detection threshold are shown with white fill. The detection threshold is a threshold value or set of values by which an input object may be detected. The detection threshold may be a minimum, maximum or other value depending on the type of measurement values. Pixels having measurements that do not satisfy a detection threshold are shown with white fill. Pixels having measurements that do satisfy a detection threshold are shown with black fill. So determination is made with a threshold, amount.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Birken with perform an action associated with the density of the section; determine a moisture measurement associated with an amount of moisture that is represented in the imaging data as taught by Chintalapoodi. The motivation for doing is to process more efficiently as taught by Chintalapoodi. 

Regarding claim 16, Birken in view of Chintalapoodi disclose all the limitation of claim 15 .
Birken discloses wherein the electronic control module is configured to determine a type of ground material associated with the section of ground material, wherein the electronic control module is configured to at least one of ([0061] – “FIG. 11 shows the reflection responses obtained from various type of pavement test cases. Since ice has a lower dielectric constant than either dry pavement or wet pavement, the reflected signal intensity from ice is lower than from pavement. Dry asphalt and dry concrete yielded similar lower responses in the range of 7.2 to 9.2 on an unnormalized scale, while newly wetted asphalt and concrete have reflection responses in the ra nge of 15.1 to 15.6, approximately 60% greater than the dry surfaces. When water was allowed to drain for three minutes, the reflection response reduced to 12.1, which is about 30% above the dry response. Since the radar works with very high frequency microwaves, 24 Ghz or higher, as little as two millimeters of ice will generate a measurable response, assuming that the resolution is a quarter wavelength in the media that the wave travels in.”
[0043] “configuration messages between the main processor and the control center (see FIG. 3) and for the transmission of data that require real-time analysis (e.g. detection of black ice with the mm-wave radar).”
Thus dry or wet, moisture, are determined with Concrete, Asphalt, type of material via control center, see Fig. 11.) : 
the spectral reflectance sensor to capture the imaging data based on the type of ground material, or the GPR device to generate the GPR measurement based on the type of ground material ( radar captures the images, 50 frames/s [0028].
[0061] “FIG. 11 shows the reflection responses obtained from various type of pavement test cases. Since ice has a lower dielectric constant than either dry pavement or wet pavement, the reflected signal intensity from ice is lower than from pavement. Dry asphalt and dry concrete yielded similar lower responses in the range of 7.2 to 9.2 on an unnormalized scale, while newly wetted asphalt and concrete have reflection responses in the range of 15.1 to 15.6, approximately 60% greater than the dry surfaces. When water was allowed to drain for three minutes, the reflection response reduced to 12.1, which is about 30% above the dry response. Since the radar works with very high frequency microwaves, 24 Ghz or higher, as little as two millimeters of ice will generate a measurable response, assuming that the resolution is a quarter wavelength in the media that the wave travels in.”
dry or wet, moisture, can be determined by Concrete, Asphalt, type of material, see Fig. 11.). 	
Chintalapoodi does disclose configure the sensor or configure the GPR device ([0032] - The grid electrode and at least one sensor electrode may be disposed on a common side of a substrate, different sides of a common substrate and/or on different substrates.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Birken in view of Chintalapoodi with configure the sensor or configure the GPR device as taught by Chintalapoodi. The motivation for doing is to process more efficiently as taught by Chintalapoodi. 

Regarding claim 17, Birken in view of Chintalapoodi disclose all the limitation of claim 15 .
Birken discloses configured to cause the spectral reflectance sensor to capture the imaging data and the GPR device to generate the GPR measurement when the machine is positioned above the section of the ground material (
[0043] “configuration messages between the main processor and the control center (see FIG. 3) and for the transmission of data that require real-time analysis (e.g. detection of black ice with the mm-wave radar).”
radar captures the images, 50 frames/s [0028].
[0058] – as shown in Fig. 8A, The GPR antenna array 230 (transmitter-receiver pair) is mounted beneath the vehicle above the ground.) . 
Birken discloses wherein the spectral reflectance sensor, GPR device and the electronic control module as stated above. 
Chintalapoodi discloses wherein the sensor and the device are mounted on a same machine as the module ([0037], Fig. 1 - the input device (100) may be physically integrated in a mobile device, and the processing system (110) (Sensor Circuitry 160 and Processing Circuitry 150, and include circuits) and firmware that are part of a main processor of the mobile device.). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Birken in view of Chintalapoodi with wherein the sensor and the device are mounted on a same machine as the module as taught by Chintalapoodi. The motivation for doing is to process more efficiently as taught by Chintalapoodi. 

Regarding claim 18, Birken in view of Chintalapoodi disclose all the limitation of claim 15 .
Birken discloses a liquid on the ground surface ([0058] – The GPR antenna array 230 (transmitter-receiver pair) is mounted beneath the vehicle. The GPR sensing system is able to determine the layer thickness Di of the roadway and bridge deck layers and their electromagnetic properties e\, a.sub.h and u.i, as indicated in FIG. 8B, and map subsurface moisture. Moisture is a form of liquid on the group surface.).
Birken do not however Chintalapoodi discloses
process the imaging data to identify individual values of a set of pixels of the imaging data that correspond to an amount of a liquid ([0054], Fig. 2 shows a set of pixels and whether moisture is present, liquid. 
the capacitive image (202) may include one or more contiguous regions (e.g., contiguous region X (206), contiguous region Y (208)). A contiguous region is a connected section of the sensing region in which each measurement in the connected section satisfies a threshold. In other words, the property of being contiguous refers to being adjoining or connected directly or indirectly by measurement values satisfying the same criteria (e.g., satisfying the detection threshold). 
The size, shape, and measurement values in the contiguous region may be affected by moisture as well as the shape, size, and positioning of input objects in the sensing region. 
One indicator of moisture is the concavity of the contiguous region. A concave shape is a shape in which a line segment connecting two points on the shape has at least one portion that is not on the shape. One or more embodiments analyze the contiguous regions and determine whether moisture is present so it’s a size, quantity, amount, of the set of pixels is being determined.); and 
determine the moisture measurement based on the individual values of the set of pixels ([0054], Fig. 2 shows a set of pixels and whether moisture is present, liquid. 
The size, shape, and measurement values in the contiguous region may be affected by moisture as well as the shape, size, and positioning of input objects in the sensing region. 
One indicator of moisture is the concavity of the contiguous region. A concave shape is a shape in which a line segment connecting two points on the shape has at least one portion that is not on the shape. One or more embodiments analyze the contiguous regions and determine whether moisture is present so it’s a size, quantity of the set of pixels is being determined.). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Birken in view of Chintalapoodi with process the imaging data to identify individual values of a set of pixels of the imaging data that correspond to an amount of a liquid; and determine the moisture measurement based on the individual values of the set of pixels as taught by Chintalapoodi. The motivation for doing is to process more efficiently as taught by Chintalapoodi. 

Regarding claim 19, Birken in view of Chintalapoodi disclose all the limitation of claim 15 .
Birken discloses identify, from the GPR measurement, a void in the section of ground material based on a void measurement ([0058] - The GPR antenna array 230 (transmitter-receiver pair) is mounted beneath the vehicle. The GPR sensing system is able to determine the layer thickness Di of the roadway and bridge deck layers and their electromagnetic properties e\, a.sub.h and u.i, as indicated in FIG. 8B, and map, identify, subsurface moisture, corrosion, and subsurface defects such as voids.);
section of ground material ([0061] – “FIG. 11 shows the reflection responses obtained from various type of pavement test cases. Thus dry or wet, moisture, are determined with Concrete, Asphalt, type of material, see Fig. 11.).
Chintalapoodi discloses 
a void measurement that includes dimensions of the void ([0017] - Moisture detection involves determining a presence of moisture based on indicators in a capacitive image, size on the surface sensing region, void. Size is the dimensions, Fig. 2.) ;
adjust the dimensions of the void based on the moisture measurement ([0086] - FIG. 9 shows a consecutive set of the same portion of a capacitive image for mitigating the effects of moisture. Image Portion A (902) shows an original contiguous region (shown with black fill) prior to mitigating the effects of moisture. As shown, the original contiguous region is concave. Image Portion B (904) shows pixels that will be removed by erosion of the contiguous region. In particular, the adjacent neighbors of each pixel is determined and only pixels having all adjacent neighbors present remains in the portion of the capacitive image. The black fill in Image Portion B (904) indicates the pixels to be removed while the patterned fill indicates the pixels that remain. Image Portion C (906) shows the result after the erosion is performed this the data is adjusted based on the moisture this through adjustment, the density can be indicated. 
The capacitive image is adjusted based on the size on the surface sensing region, void, moisture size.). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Birken in view of Chintalapoodi with a void measurement that includes dimensions of the void; adjust the dimensions of the void based on the moisture measurement ; and determine, based on the adjusted dimensions of the void, a density measurement corresponding to the density of the section as taught by Chintalapoodi. The motivation for doing is to process more efficiently as taught by Chintalapoodi. 

Regarding claim 20, Birken in view of Chintalapoodi disclose all the limitation of claim 15 .
Birken discloses to be presented on a display ([0035] – display forms of maps, engineering drawing, tables, GIS files, reports, statistics, and indices.).
cause density information or an image of a subsurface of the section of ground material to be presented on a display; 
store the density information in association with a geographical map of an area including the section of ground material ([0053], [0056] – TEAS system calculates the calculation of probability density function (PDF), which shows features that can used to identify abnormal pavement for further evaluation (see FIG. 7). PDF is the recurrence probability density as a function of the investigated variable, which is voltage output of the air pressure from the microphone.. In FIG. 7, normal pavement showed a narrow peak of PDF at low voltage, whereas “abnormal” pavement (i.e., pavement containing any of a variety of defects) showed multiple peaks of PDF distributed at high voltage thus “map” can be read on. Furthermore, PDF is a data and implemented by a computer system and the data must be stored in an electronic form in a computer.); 
or control a machine to alter the density of the section of ground material. 

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Birken et al. (Publication: US 2017/0115114 A1) in view of Chintalapoodi et al. (Publication: US 2017/0269729 A1) and Guo (Publication: CN 106989776 B).

Regarding claim 2, Birken in view of Chintalapoodi disclose all the limitation of claim 1 .
Birken discloses configured to detect water on a surface that includes a characteristic of the section of ground material (([0061] – “FIG. 11 shows the reflection responses obtained from various type of pavement test cases. Since ice has a lower dielectric constant than either dry pavement or wet pavement, the reflected signal intensity from ice is lower than from pavement. Dry asphalt and dry concrete yielded similar lower responses in the range of 7.2 to 9.2 on an unnormalized scale, while newly wetted asphalt and concrete have reflection responses in the range of 15.1 to 15.6, approximately 60% greater than the dry surfaces. When water was allowed to drain for three minutes, the reflection response reduced to 12.1, which is about 30% above the dry response. Since the radar works with very high frequency microwaves, 24 Ghz or higher, as little as two millimeters of ice will generate a measurable response, assuming that the resolution is a quarter wavelength in the media that the wave travels in.”
Thus dry or wet, moisture, are detected with Concrete, Asphalt, type of material, see Fig. 11.). 
Birken in view of Chintalapoodi do not however Guo discloses wherein the spectral reflectance sensor is a hyperspectral sensor (Page 8 second paragraph - the hyperspectral imaging sensor acquires crop of different wave bands spectral reflection data and uploading to the rear, after analyzing software of the end server crops different band spectral reflection data can be high-spectrum imaging sensor obtains the analysis is the chlorophyll content of crop, nitrogen content and moisture content and other biochemical indexe).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Birken in view of Chintalapoodi with wherein the moisture measurement is received from a hyperspectral sensor configured to detect and provide the information as taught by Guo. The motivation for doing is to in line with the actual condition as taught by Guo. 

Regarding claim 9, Birken in view of Chintalapoodi disclose all the limitation of claim 8 .
Birken discloses a ground surface ([0058] – The GPR antenna array 230 (transmitter-receiver pair) is mounted beneath the vehicle. The GPR sensing system is able to determine the layer thickness Di of the roadway and bridge deck layers and their electromagnetic properties e\, a.sub.h and u.i, as indicated in FIG. 8B, and map subsurface moisture. Moisture is a form of liquid on the group surface.).
Chintalapoodi discloses detect and provide the moisture measurement to indicate the amount of moisture on a surface ([0054], Fig. 2 shows a set of pixels and whether moisture is present, liquid. 
the capacitive image (202) may include one or more contiguous regions (e.g., contiguous region X (206), contiguous region Y (208)). A contiguous region is a connected section of the sensing region in which each measurement in the connected section satisfies a threshold. In other words, the property of being contiguous refers to being adjoining or connected directly or indirectly by measurement values satisfying the same criteria (e.g., satisfying the detection threshold). 
The size, shape, and measurement values in the contiguous region may be affected by moisture as well as the shape, size, and positioning of input objects in the sensing region. 
One indicator of moisture is the concavity of the contiguous region. A concave shape is a shape in which a line segment connecting two points on the shape has at least one portion that is not on the shape. One or more embodiments analyze the contiguous regions and determine whether moisture is present so it’s a size, quantity, amount, of the set of pixels is being determined.). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Birken in view of Chintalapoodi with detect and provide the moisture measurement to indicate the amount of moisture on a surface as taught by Chintalapoodi. The motivation for doing is to process more efficiently as taught by Chintalapoodi. 
Birken in view of Chintalapoodi do not however Guo discloses
wherein the moisture measurement is received from a hyperspectral sensor configured to detect and provide the information (Page 8 second paragraph - the hyperspectral imaging sensor acquires crop of different wave bands spectral reflection data and uploading to the rear, after analyzing software of the end server crops different band spectral reflection data can be high-spectrum imaging sensor obtains the analysis is the chlorophyll content of crop, nitrogen content and moisture content and other biochemical indexe).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Birken in view of Chintalapoodi with wherein the moisture measurement is received from a hyperspectral sensor configured to detect and provide the information as taught by Guo. The motivation for doing is to in line with the actual condition as taught by Guo. 
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Birken et al. (Publication: US 2017/0115114 A1) in view of Chintalapoodi et al. (Publication: US 2017/0269729 A1) and Roberts et al. (Publication: 2020/0256976 A1).

Regarding claim 7, Birken in view of Chintalapoodi disclose all the limitation of claim 1 .
Birken in view of Chintalapoodi do not however Roberts discloses
Roberts discloses wherein the section of ground material corresponds to a section of asphalt and the density measurement is provided to an electronic control module of a compactor configured to compact the section of asphalt ([0015], [0050] - FIG. 2A shows a map 200 of an initial percent compaction, the map being generated from sensor data received by a processor after a paving machine has laid down the asphalt layer, and prior to rolling of the paved asphalt, for example by sensors 108, and/or by sensors 110, 112, 114, and/or 116 of FIGS. 1A and 1B. The map relates to a spatial distribution of the percent compaction of a paved area such as density. 
As seen in FIG. 2A, the generated map 200 demonstrates variability in the compaction levels within the map. For example, in the region indicated by reference numeral 202 the percent compaction is approximately 79%, lower than in most of the area included in map 200 where the percent of compaction is approximately 82%. As another example, in the region indicated by reference numeral 204, the percent compaction is approximately 85%, greater than the approximate 82% compaction in most of the area included in map 200 thus compact the section can be read on.). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Birken in view of Chintalapoodi with wherein the section of ground material corresponds to a section of asphalt and the density measurement is provided to an electronic control module of a compactor configured to compact the section of asphalt as taught by Roberts. The motivation for doing is to produce higher quality work as taught by Roberts. 


Response to Arguments

Claim Interpretation Under 35 U.S.C. 112, SIXTH PARAGRAPH
Applicant’s amendment to the claims, controller, have removed the presumption that the claims elements, controller, are to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). Therefore invoking of claims 35 U.S.C. 112(f) on the controller are withdrawn.  

Claim Rejection Under 35 U.S.C. 103
Applicant asserts “The Examiner merely relies on GUO as allegedly teaching "a hyperspectral sensor" (Office Action at pages 37 and 39) and relies on ROBERTS as allegedly teaching that "the section of ground material corresponds to a section of asphalt" (Office Action at page 39). Thus, both GUO and ROBERTS fail to cure the deficiencies set forth above”

The Examiner disagrees.

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where	the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

It is the combination of Birken and Guo that disclose the language above.
Examiner suggests to amend a specific element in the claim that when reading a claim in light of the invention, it directs to a unique technology. 
Regarding claims 2 – 7, 9 – 14, and 16 - 20, the Applicant asserts that they are not obvious over based on their dependency from independent claims 1, 8, and 15 respectively. The examiner cannot concur with the Applicant respectfully from same reason noted in the examiner’s response to argument asserted from claims 1, 8, and 15 respectively. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571) 270-0724.  The examiner can normally be reached on Monday-Thursday and alternate Fridays (9:30am - 6:00pm) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ming Wu/
Primary Examiner, Art Unit 2616